Name: Commission Delegated Regulation (EU) 2016/1226 of 4 May 2016 amending Annex IX to Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the optional reserved terms for olive oil
 Type: Delegated Regulation
 Subject Matter: consumption;  processed agricultural produce;  marketing;  information and information processing;  agricultural policy
 Date Published: nan

 28.7.2016 EN Official Journal of the European Union L 202/5 COMMISSION DELEGATED REGULATION (EU) 2016/1226 of 4 May 2016 amending Annex IX to Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the optional reserved terms for olive oil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 86 thereof, Whereas: (1) Commission Regulation (EEC) No 2568/91 (2) defines the physical, chemical and organoleptic characteristics of olive oil and olive-pomace oil and lays down methods of assessing those characteristics. Those methods and the limit values for the characteristics of oils are regularly updated to take account of developments in scientific and technical knowledge in line with the work carried out within the International Olive Council. (2) On 26 November 2015, the International Olive Council adopted a new method for the organoleptic assessment of virgin olive oil modifying the optional terminology for labelling purposes. (3) The optional reserved terms are set out in Annex IX to Regulation (EU) No 1308/2013. (4) Annex IX to Regulation (EU) No 1308/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 1308/2013 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (OJ L 248, 5.9.1991, p. 1). ANNEX ANNEX IX OPTIONAL RESERVED TERMS Product category (reference to combined nomenclature classification) Optional reserved term poultrymeat (CN codes 0207 and 0210 ) fed with ¦ % of ¦ oats fed goose extensive indoor/barn-reared free range traditional free range free range  total freedom age at slaughter length of fattening period eggs (CN code 0407 ) fresh extra or extra fresh indication on how laying hens are fed olive oil (CN code 1509 ) first cold pressing cold extraction acidity pungent fruitiness: ripe or green bitter robust medium delicate well-balanced mild oil